Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 10, 1974, convicting him of kidnapping in the second degree, rape in the first degree (3 counts), sexual abuse in the first degree (4 counts), sexual misconduct (4 counts), sodomy in the first degree, robbery in the first degree, grand larceny in the third degree and petit larceny, upon his plea of guilty, and imposing sentence. Judgment modified, on the law, by reversing the convictions for (1) sexual abuse in the first degree, under counts 3, 6 and 9 of the indictment, (2) sexual misconduct, under counts 4, 7 and 10 of the indictment, (3) grand larceny in the third degree and (4) petit larceny, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts in this case, the counts which are being dismissed are inclusory counts of rape in the first degree (under counts 2, 5 and 8 of the indictment) and robbery in the first degree (under *703count 14) (see People v Grier, 37 NY2d 847). People v Ray (50 AD2d 575) is no longer good law (see People v Searles, 53 AD2d 899; People v Lee, 39 NY2d 388; People v Grier, supra). Hopkins, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.